 



EXHIBIT 10.47
Centillium Communications, Inc.
Annual Compensation for Selected Executive Officers*
(effective retroactively to July 1, 2005)

                                                                               
      New                 New   Prior   New   Aggregate   Approved     Prior
Base   Base   Bonus   Bonus   Cash   Stock Executive Officer and Title   Salary
  Salary   Target   Target   Potential   Options**
J. Scott Kamsler
  $ 250,000     $ 260,000     $ 125,000     $ 130,000     $ 390,000       30,000
 
Chief Financial Officer
                                               
 
                                               
Wayne Gartin
  $ 160,000     $ 167,000     $ 160,000     $ 167,000     $ 334,000       30,000
 
Vice President, Sales
                                               
 
                                               
Jitesh Vadhia
    —     $ 270,000       —     $ 135,000     $ 405,000       10,000  
Senior Vice President
                                               
& General Manager
                                               
(new hire 4/05)
                                               

 
Note: Additional forms of compensation such as company paid insurance, etc. not
included in this schedeule.
*        Cash compensation will be in effect until subsequently amended.
**     To be made and effective as of July 27, 2005 at the fair market value on
July 27, 2005.

 